DETAILED ACTION
Specification
The amendments to the title are acceptable (p. 2 of Applicants’ reply on November 15, 2021).

Restriction/Election
Claims 1-3 and 5-13 are allowable.  Applicants elected Species I, Sub-species A where all of original Claims 1-13 where examined and no claims were withdrawn to a non-elected species (as described on p. 2 of Applicant’s Response to Election / Restriction filed on May 15, 2021).  As such, pursuant to the procedures set forth in MPEP § 821.04(a) the restriction requirement among species, as set forth in the Office action mailed on October 19, 2020 is hereby withdrawn and all claims have been fully examined for patentability under 35 CFR 1.104.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative Peter Davis (Reg. No. #36,119) in a phone interview conducted on December 15, 2021. 

Applicant has agreed to the following amendment:   

--  1. (Currently Amended) A rotary piston and cylinder device comprising: 
		a rotor,
		a stator, 
		a rotatable shutter, 
		the rotor and the stator comprising surface portions which define a chamber into which the piston extends, wherein the chamber is a three-sided chamber defined by three surface portions as viewed in an axial [[
		wherein the rotor comprises a first surface portion and the stator comprises a second surface portion and a third surface portion of said three-sided chamber, and wherein the second surface portion and the third surface portion of the stator neighbor [[

--  2. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the second and the third surface portions are linear [[

--  3. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the axial cross-section of the chamber is taken along a plane that [[being disposed therein. --  

--  4. (Canceled) 

--  5. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which one of the second surface portion or the third surface portion [[the axial cross-section of the chamber, is substantially linear.  --  

--  6. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the second and the third surface portions, when viewed in the axial cross-section of the chamber, are each substantially linear.  --  

--  7. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the second and third surface portions, when viewed in the axial cross-section of the chamber [[a [[

--  8. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the second and the third surface portions, when viewed in the axial cross-section of the chamber, are substantially orthogonal to [[

--  9. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the second and the third surface portions meet at, or are proximal to each other, at a junction region.  --  

--  10. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which, when viewing the axial cross section of the chamber, [[of the rotor is curved.  --  

--  11. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the first surface portion of the rotor extends from or is proximal to a distal region of one of the second or the third surface portions of the stator, to or proximal to, a distal region of the other of the second or the third surface portions [[

--  12. (Currently Amended) A rotary piston and cylinder device as claimed in claim 1 in which the second and the third surface portions comprise at least in part an annular surface portion [[,]] and a cylindrical surface portion, respectively.  --  

--  13. (Currently Amended) A rotary piston and cylinder device as claimed in claim 12 in which the annular surface portion of the stator is [[

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on November 15, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicant’s have amended independent Claim 1 to recite a three-sided chamber defined by first, second, and third surface portions that comprise this three-sided chamber.  Thus, Applicant’s assertion that LINDSAY (US2011/0174095) does not disclose a three-sided chamber are persuasive (p. 7 of Applicant’s reply).  Thus, the former 35 U.S.C. 102 rejection of independent Claim 1 based on LINDSAY is withdrawn.  
	This application is now in condition for allowance.


Allowable Subject Matter
Claims 1-3 and 5-13 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicant’s rotary piston and cylinder device as claimed including:   
				“the rotor and the stator comprising surface portions which define a chamber into which the piston extends, wherein the chamber is a three-sided chamber defined by three surface portions as viewed in a cross-section of the chamber, wherein the rotor comprises a first surface portion and the stator comprises a second surface portion and a third surface portion of said three-sided chamber, and wherein the second surface portion and the third surface portion of the stator neighbor each other” is not shown or rendered over the prior art of record.  Claims 2-13 are further indicated as allowable subject matter by virtue of being dependent on amended independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US20170211389 and EP0933500 show elements and features of the state of the art related to Applicants’ disclosure.   
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday December 13, 2021
/Mary Davis/Primary Examiner, Art Unit 3746